     Case 2:18-cv-02136-RCJ-VCF Document 35 Filed 12/11/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    LAMARTICE, WRIGHT,                               Case No. 2:18-cv-02136-RCJ-VCF
12                      Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 34), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 34) is GRANTED. Petitioner will have up to and including February

21   9, 2021, to file an opposition to respondents' motion to dismiss (ECF No. 28).

22          DATED: December 11, 2020.
23                                                               ______________________________
                                                                 ROBERT C. JONES
24                                                               United States District Judge
25

26

27

28
                                                      1
